Title: To Thomas Jefferson from Charles Pinckney, 4 April 1789
From: Pinckney, Charles
To: Jefferson, Thomas



Sir
Charleston April 4: 1789

I have the honour to inclose you an extract from the proceedings of the Executive of this state, in consequence of a law passed, by the Legislature at their last session for funding and ultimately discharging their foreign debt. A copy of the Ordinance is also inclosed,  and a list of the foreign creditors with the nature of their debts, whether due by bond, indent or open account as obtained from Mr. Cripps the agent of the state.
On examining the proceedings of the Executive, you will find how far they have taken the liberty to request your interference in the management of this important affair. They have done so, because there was no one else to whom they would consent it should be confided and because they were convinced your zeal to aid every exertion that should be made to recover our credit in Europe, would very readily induce you to undertake it. They have, to remove all danger of mistakes taken the liberty to suggest the nature of the certificate they wish you to transmit, and will consider it as a particular favour if you will oblige me by an answer in time to be laid before the Legislature at their next session. I have the honour to be with respect Your Obedient humble Servant,

Charles Pickney

